DETAILED ACTION
Applicant’s 02/11/2022 response to the previous 12/15/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-20 as amended and/or filed in Applicant’s 02/11/2022 response.

Notice of Pre-AIA  or AIA  Status

No apparent priority is claimed accordingly the earliest filing date is 18 July 2019 (20190718).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 2/11/2022 arguments with respect to the rejections of the claims as set forth in said previous 12/15/2021 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Examiners Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For example:
US-10949679-B2 to Ion; Lucian et al. teaches inter alia adjusting control parameters of visible spectrum illuminator in for example Fig. 2 step 240 as explained in the ABSTRACT:
“Systems and methods for night vision combining sensor image types. Some implementations may include obtaining a long wave infrared image from a long wave infrared sensor; detecting an object in the long wave infrared image; identifying a region of interest associated with the object; adjusting a control parameter of a near infrared sensor based on data associated with the region of interest; obtaining a near infrared image captured using the adjusted control parameter of the near infrared sensor; and determining a classification of the object based on data of the near infrared image associated with the region of interest.”

US 10656275 B1 to Bills; Richard E. et al. teaches inter alia a camera and steerable LIDAR system in for example the ABSTRACT:

“Aspects of the present disclosure involve example systems and methods for remote sensing of objects. In one example, a system includes a light source, a camera, a light radar (lidar) system, a region of interest identification circuit, and a range refining circuit. The region of interest identification circuit identifies a region of interest corresponding to an object and a first range of distance to the region of interest using the camera and the light source. The range refining circuit probes the region of interest to refine the first range to a second range of distance to the region of interest using the lidar system, the second range having a lower uncertainty than the first range.


US 20190208111 A1 to Wendel; Andreas et al. teaches inter alia operating camera exposure settings based on illuminance values to prevent saturation in for example para:
“[0176] Similar to the first image sensor 410 described above with respect to FIG. 4A, in some embodiments, the first image sensor 810 may be adjusted based on the composite luminance level of the scene 402. For example, the first image sensor 810 may sense an illuminance value on the first image sensor 810, and transmit the illuminance value to a controller of the first image sensor 810. Based on the illuminance value, the controller may modify exposure settings corresponding to the first image sensor 810 (e.g., exposure duration/shutter speed, aperture size, focal length of one or more lenses, ISO sensitivity of the image sensor, etc.) until the illuminance value on the first image sensor 810 is within a threshold acceptable range. In this way, the first image sensor 810 may have a variable exposure that is adjusted by a controller based on illuminance value. This may be analogous to an “automatic exposure” setting in some cameras (e.g., a DSLR camera).

US 7432800 B2 to Harter, Jr.; Joseph E. et al. teaches inter alia an adaptive lighting display for vehicle collision warning in for example the ABSTRACT:
“A warning display system visually warns the driver of a vehicle of an object in a detection zone, such as a blind spot region of the vehicle. The display system includes an imaging medium for displaying a warning indicator and a light source disposed behind the imaging medium for providing a controlled illumination of the warning indicator. An object detection sensor detects an object in a vehicle detection zone. One or more signals are processed to determine an anticipated movement of the vehicle in relation to the object. The system further includes a controller for adaptively controlling illumination of the light source to increase illumination of the warning indicator when the vehicle is anticipated to be moving towards the object.”

US 20200057450 A1 to Calleija; Mark teaches inter alia using a camera and RADAR SYSTEM in for example Fig. 7B as explained in paras:
“[0060] In response to the determination of operation 640, operation 650 may direct a second sensor to capture a second image of the object. The second sensor may be able to image the object at a higher resolution than the first imaging sensor. In some aspects, the second sensor may be an imaging sensor. Alternatively, the second sensor may be a ranging sensor. In some aspects, the second sensor may be configured with a smaller field of view than the first imaging sensor, and thus provide a denser distribution of pixels to each portion of the second scene captured by the second image when compared to the first image and the first scene. In some aspects, a focal distance of the second sensor may be different than the first imaging sensor. For example, the focal distance of the second sensor may be larger than that of the first imaging sensor. This may improve the second sensor's ability to capture details of images that are further from the vehicle 102 than images captured via the first imaging sensor. In some aspects, the second sensor may also include a higher pixel density or have a larger sensor area than the first sensor. 

[0067] Once both the capture location 706 of the object 705 and the capture location 710 of the vehicle 102 are known, and the orientation of the vehicle 102 at the capture location 710 of the vehicle 102 are known, a determination of how to position the second sensor (e.g., 104b) relative to the vehicle 102 may be made. FIG. 7B shows an overhead view of the vehicle 102 on the road 702. FIG. 7B shows that a slew or yaw angle 720 that be determined based on the capture location 706 of the object 705, capture location 710 of the vehicle 102, and the orientation of the vehicle 102 at the capture location 710. FIG. 7C shows a horizontal view of the vehicle 102 on the road 702. FIG. 7C illustrates that a pitch adjustment 730 that may also be determined based on the capture location 706 of the object 705, capture location 710 of the vehicle 102, and the orientation of the vehicle 102 at the capture location 710 of the vehicle 102.”

    PNG
    media_image1.png
    552
    699
    media_image1.png
    Greyscale


The prior art above does not teach or render obvious the claimed invention for at least the reasons set forth below, especially with regard to the illumination intensity adjustments based on either the saturation level or the distance as required in the claims.



Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: the closest prior art of US 20180143302 A1 to Osiroff; Nir et al. (Osiroff) and US 20190146511 A1 to HURD; COLIN JOSH et al. (Hurd) fails to teach or render obvious inter alia a scanning and perception system and/or method for a vehicle, comprising: a camera having an instantaneous field of view (iFOV), and configured to capture an image of an object at a saturation level in the iFOV; a light source configured to illuminate the iFOV; a radar configured to determine velocity of the object and distance of the object from the vehicle; a mechanism configured to steer at least one of the radar and the camera toward the object; and an electronic controller in electronic communication with and configured to regulate operation of the camera, the light source, the radar, and the mechanism, and programmed to: adjust illumination intensity of the light source in response to one of the saturation level in the captured image and the determined distance of the object to the vehicle; merge data indicative of the captured image and data indicative of the determined velocity and distance; and classify the object and identify a position of the object in response to the merged data as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort should be had to Applicants 02/11/2022 submission for additional reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220612

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665